Citation Nr: 1715872	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The July 2008 rating decision, in relevant part, denied service connection for right knee and cervical spine disabilities.  

In his April 2010 substantive appeal, the Veteran requested a Board hearing to be held at the local RO.  VA's electronic appeal management system (VACOLS) reflects that the Veteran failed to appear at a videoconference hearing scheduled for April 8, 2015.  As explained in the Remand section, it appears that the Veteran's record is incomplete.  As such, the Board will abstain at this time from making a final determination with regard to the Veteran's hearing request.

In February 2017, the Board sent a letter to the Veteran, asking him to clarify the identity of his representative.  As explained in the letter, the most recent documentation of an appointed representative was a VA Form 21-22 received October 21, 2011, in favor of the American Legion.  In a July 2016 correspondence, The American Legion stated that the Veteran revoked them as his representative and was now represented by attorney Dennis L. Peterson.  However, there is no VA From 21-22a on file for Mr. Peterson.  The letter asked the Veteran to clarify representation and informed him that if a response was not received within 30 days, the Board would assume that he wished to represent himself.  VA has not received a response from the Veteran.  As such, the Board assumes that Veteran is representing himself on a pro se basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of VA's electronic records management systems, Virtual VA and Veterans Benefits Management System (VBMS), has raised concerns as to whether the Veteran's records are complete.  

Initially, the Board notes that this appeal stems from a January 2008 claim, as noted in the July 2008 rating decision and March 2010 statement of the case.  However, a copy of this claim is not of record.  The same can be said for a VCAA letter dated January 15, 2008.  The Board further notes that VBMS shows no records for the following periods: from February 2006 to February 2008, from June 2009 to February 2012, and from March 2012 to April 2014.  While Virtual VA does contain documents related to these periods, most of these are VA-generated documents, failing to dispel doubts about the completeness of the Veteran's record.

With regard to VA treatment records, the March 2010 statement of the case and the June 2012 supplemental statement of the case cite VA treatment records from the Bay Pines VAMC for the period between February 2008 and October 2011.  Such records, however, are not currently available.  VA treatment records (from the Minneapolis VAMC) are available for the period between October 2011 and May 2012.  However, since August 2012, no VA treatment records have been received.  

In view of the above, the Board must remand for the RO to make sure that the Veteran's entire claim file is available for appellate review.  If, for any reason, the RO cannot correct the aforementioned deficiencies, it should issue a memorandum, detailing any efforts made and making a formal finding of unavailability.

Accordingly, the case is REMANDED for the following action:

1.  Verify that the Veteran's claim file is complete.  Please note that relevant documents, such as the January 2008 claim and January 2008 VCAA letter are not of record.  Similarly, the Veteran's VBMS file show several multiyear gaps.  This raises doubts as to the completeness of the Veteran's record.  Please obtain and associate with the claims file any outstanding documents.  If, for any reason, this task cannot be completed as requested, please issue a memorandum, detailing efforts made and making a formal finding of unavailability of any documents that cannot be located.

2.  Obtain any outstanding VA treatment records, to include VA treatment records cited in the June 2008 rating decision, the March 2010 statement of the case, and June 2012 supplemental statement of the case, and records of any VA treatment since August 2012.  Please note that the Veteran has received treatment through the Bay Pines and Minneapolis VAMCs.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




